        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 1 of 26




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


                                              )
 Kelly Schultz, individually and on behalf of )            No.: 19-CV-02813 (DWF/DTS)
 all other similarly situated,                )
                                              )
                                              )
                               Plaintiff,     )                          ANSWER
 vs.                                          )                    (Jury Trial Demanded)
                                              )
 Nations Info Corp., a California corporation )
                                              )
                               Defendant.     )
                                              )
                                              )


       Defendant Nations Info Corp (“Nations Info”) files this answer to plaintiff Kelly Schultz’s

Class Action Complaint (the “Complaint”). To the extent that any allegation in the Complaint is

not specifically admitted, the allegation is denied. Nations Info denies all allegations contained in

headings and unnumbered paragraphs, and Nations Info denies all allegations except for those

expressly admitted below. Nations Info answers the corresponding numbered paragraphs of the

Complaint as follows:

                                        INTRODUCTION

       1.      Nations Info is a provider of real estate and financial information services to

consumers.

       ANSWER: Nations Info admits that it is a provider of real estate and financial information

services and denies the remaining allegations in Paragraph 1.

       2.      Nations Info operates RentBeforeOwning, a paid-membership platform that

connects consumers with rent-to-own properties together with access to property financing:
         CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 2 of 26




        ANSWER: Nations Info admits that it operates RentBeforeOwning, an online real estate

subscription service that provides consumers with access to a nationwide database of rent-to-own,

lease-option and other niche property listings. Nations Info denies the remaining allegations in

Paragraph 2. Nations Info cannot verify the authenticity of the cropped screenshot and therefore

denies it.

        3.     In an effort to market and expand its RentBeforeOwning platform, Nations Info

engages in a number of marketing initiatives including, and as relevant to this case, the use of

affiliates and text message telemarketing.

        ANSWER:       Nations Info admits that it markets RentBeforeOwning and denies the

remaining allegations in Paragraph 3.

        4.     Nations Info, either directly or through its affiliates, sends text message solicitations

without first obtaining any consent from the consumer, let alone prior express consent as required

by the TCPA.

        ANSWER: Nations Info denies the allegations in Paragraph 4.

        5.     To make matters worse, Nations Info sends these solicitation text messages to

consumers who registered their phone numbers on the DNC registry for the specific purpose of

avoiding these types of unwanted marketing solicitations.

        ANSWER: Nations Info denies the allegations in Paragraph 5.




                                                  2
         CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 3 of 26




        6.      To avoid suspicion of its illegal text message telemarketing, Nations Info has

created a series of different websites to solicit memberships while at the same time hiding its

identity in an attempt to shield itself of liability for violating the TCPA.

        ANSWER: Nations Info denies the allegations in Paragraph 6.

        7.      In Plaintiff’s case, Nations Info sent at least two autodialed text messages to her

cellular phone without having her consent and despite the fact that Plaintiff had registered her

phone number on the DNC more than 30 days prior to receiving the text messages.

        ANSWER: Nations Info denies the allegations in Paragraph 7.

        8.      In response to these text messages, Plaintiff files this class action lawsuit seeking

injunctive relief requiring Nations Info to cease sending unsolicited, autodialed text messages to

consumers’ cellular telephone numbers, and to other phone numbers registered on the DNC, as

well as an award of statutory damages to the members of the Classes.

        ANSWER: Nations Info denies the allegations in Paragraph 8, denies that Plaintiff is

entitled to any relief, and denies that a class is certifiable in this action.

                                               PARTIES

        9.      Plaintiff Schultz is a resident of Zimmerman, Minnesota, which is located in

Shurburne County.

        ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 9 and therefore denies them.

        10.     Defendant Nations Info is a Goleta, California corporation. Nations Info does

business throughout this District, the State of California, and throughout the United States.

        ANSWER: Nations Info admits that it is a California corporation and denies the remaining

allegations in Paragraph 10.



                                                    3
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 4 of 26




                                 JURISDICTION AND VENUE

       11.     This Court has federal question subject matter jurisdiction over this action under 28

U.S.C. § 1331, as the action arises under the TCPA, which is a federal statute. The Court also has

jurisdiction under the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), et seq. because

there are over 100 members of the alleged classes, there is minimal diversity, and there is over

$5,000,000 at issue when the claims of the Class are aggregated. Further, none of the exceptions

to CAFA apply.

       ANSWER: To the extent Paragraph 11 states a legal conclusion, no answer is required.

To the extent an answer is required, Nations Info denies the allegations in Paragraph 11.

       12.     This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant is incorporated in this State and maintains

its principal place of business in this District, and because the wrongful conduct giving rise to this

case emanated from Defendant from within this District.

       ANSWER: Nations Info denies the allegations in Paragraph 12.

                                  COMMON ALLEGATIONS

               Nations Info Markets its Products by Placing, or Having Placed
                          On its Behalf Unsolicited Text Messages

       13.     Texts sent by or on behalf of Nations Info are solicitations for Nations Info’s rent-

to-own membership services.

       ANSWER: Nations Info denies the allegations in Paragraph 13.

       14.     Nations Info’s rent-to-own pages, such as RentBeforeOwning.com, begin by

offering consumers a search option to locate rent-to-own homes:




                                                  4
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 5 of 26




       ANSWER: Nations Info admits that RentBeforeOwning offers a search option to find

rent-to-own homes and denies the remaining allegations in Paragraph 14. Nations Info cannot

verify the authenticity of the cropped screenshot and therefore denies it.

       15.     Nations     Info    owns     manages      RentBeforeOwning.com.    On     the

RentBeforeOwning.com website, Henry Kim is referenced as the Affiliate Manager4 Kim is the

Chief Marketing Manager for Nations Info. Additionally, both RentBeforeOwning.com and

Nations Info are located at the same physical address:




       ANSWER: Nations Info admits that Nations Info owns RentBeforeOwning.com, that

Henry Kim is listed as the Affiliate Manager on RentBeforeOwning.com, that Henry Kim is the

Chief Marketing Officer for Nations Info, and that Nations Info and RentBeforeOwning.com are




                                                 5
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 6 of 26




located at 600 Pine Ave, Goleta, CA 93117, and denies the remaining allegations in Paragraph 15.

Nations Info cannot verify the authenticity of the cropped screenshots and therefore denies them.

       16.     When a consumer clicks on “Search Now”, from the main page on

RentBeforeOwning.com, they then proceed to complete a series of survey questions regarding the

type of property they would like to rent. The option is then presented for the consumer to save

their profile and receive a “FREE Debt Relief Analysis”:




       ANSWER: Nations Info denies the allegations in Paragraph 16. Nations Info cannot

verify the authenticity of the cropped screenshot and therefore denies it.

       17.     And when a consumer clicks on “View Homes,” they are given the option to sign-

up for a 7-day membership trial:




                                                 6
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 7 of 26




       ANSWER: Nations Info denies the allegations in Paragraph 17.

       18.    As per the image above, the cost for the trial membership is $1.00. If the consumer

does not cancel the membership within 7 days, they are charged $49.95 per month until the

membership is cancelled.

       ANSWER: Nations Info denies the allegations in Paragraph 18.

       19.    The unsolicited text messages sent to Plaintiff Schultz and the members of the

proposed classes advertised these same or similar membership subscription services.

       ANSWER: Nations Info denies the allegations in Paragraph 19.

  Defendant Sends Text Messages Directly and/or Hires Affiliates to Send Text Messages
                    Directing Consumers to Defendant’s Websites

       20.    Nations Info also operates an affiliate program that it advertises on its website

landing pages for rent-to-own properties:




                                               7
         CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 8 of 26




        ANSWER: Nations Info admits that it has affiliates and denies the remaining allegations

in Paragraph 20. Nations Info cannot verify the authenticity of the cropped screenshot and

therefore denies it.

        21.     The Federal Communication Commission (FCC) has provided instructions stating

that sellers such as Nations Info may not avoid liability under the TCPA simply by outsourcing

their telemarketing:

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
        activities to unsupervised third parties would leave consumers in many cases
        without an effective remedy for telemarketing intrusions. This would particularly
        be so if the telemarketers were judgment proof, unidentifiable, or located outside
        the United States, as if often the case. Even where third-party telemarketers are
        identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
        that physically places the call would make enforcement in many cases substantially
        more expensive and less efficient, since consumers (or law enforcement agencies)
        would be required to sue each marketer separately in order to obtain effective relief.
        As the FTC notes, because “[s]ellers may have thousands of ‘independent’
        marketers, suing one or a few of them is unlikely to make a substantive difference
        for consumer privacy.”

        In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
        Concerning the TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013
        Ruling”) (citations omitted).

        ANSWER: To the extent Paragraph 21 states a legal conclusion, no answer is required.

To the extent an answer is required, Nations Info denies the allegations in Paragraph 21.

        22.     In addition to the above statement from the FCC, Nations Info knowingly benefits

from all of the marketing that is done on its behalf and has ratified any telemarketing.

        ANSWER: Nations Info denies the allegations in Paragraph 22.


                                                  8
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 9 of 26




             Plaintiff Received Unsolicited Autodialed Text Messages to Her Cell
                             Phone Despite Being on the DNC List

       23.      On March 25, 2017, Plaintiff Schultz registered her cellular phone number on the

DNC to avoid receiving unwanted phone and text solicitations.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 23 and therefore denies them.

       24.      Her cellular phone number is not currently associated with a business and is for

personal use.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 24 and therefore denies them.

       25.      On February 21, 2019 at 3:30 PM, Schultz received an unsolicited autodialed text

message from, or on behalf of, Defendant on her cellular phone from 402-922-9644:




       ANSWER: Nations Info denies that it placed a call to 402-922-9644. Nations Info lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 25 and therefore denies them.

       26.      Clicking on dozzz.xyz/hhb7zb leads first to omgxuta.com, which is believed to be

a link tracking service, which then reroutes to newhome.esa-us.com:

                                                 9
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 10 of 26




       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 26 and therefore denies them.

       27.     At the newhome.esa-us.com domain, the consumer is provided with a short survey

regarding rent-to-own properties. When the survey is completed, the consumer is routed directly

to ViewForeclosureHomes.com.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 27 and therefore denies them.

          Connection #1 – Connection ViewForeclosureHomes.com to Nations Info

       28.     The address in the privacy policy for ViewForeclosureHomes.com is:




       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 28 and therefore denies them.

       29.     The PO Box address shown above is the same address used on the website

ViewRentToOwnHomes.com.                 Both           ViewForeclosureHomes.com            and

ViewRentToOwnHomes.com are website clones of each other, even using identical logos:




                                                10
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 11 of 26




       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 29 and therefore denies them.

       30.     Both sites also offer the identical membership program detailed above, with a 7-

day free trial, followed by a monthly membership cost.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 30 and therefore denies them.

       31.     On the ViewRentToOwnHomes.com website, the contact page shows that the

contact email is support@yourrent2own.com.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 31 and therefore denies them.

       32.     The website YourRent2Own.com refers to Nations Info’s affiliate program:




       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 32 and therefore denies them.

       33.     Henry Kim, the affiliate manager referenced in the above image, is the Chief

Marketing Officer for Nations Info:

                                                11
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 12 of 26




       ANSWER: Nations Info admits that Henry Kim is the Chief Marketing Officer of Nations

Info and denies the remaining allegations in Paragraph 33.

          Connection #2 – Connecting ViewForeclosureHomes.com to Nations Info

       34.     Another link showing that Nations Info is responsible for, or benefits from the

aforementioned text message that Plaintiff received is the Free Credit Score link. On the website

ViewForeclosureHomes.com, there is a link for a “FREE Credit Score”:




       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 34 and therefore denies them.

       35.     Clicking on the “Free Credit Score” link brings up two websites, both of which are

clones of RentBeforeOwning.com, a website owned by Nations Info:




                                                12
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 13 of 26




As per the image above, the “Free Credit Score” link brings up UltraForeclosures.com and

ForeclosureFortunes.net.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 35 and therefore denies them.

       36.     The Terms and Conditions for UltraForeclosures.com and Foreclosurefortunes.com

both reference getting help regarding text messages by texting “HELP” to shortcode 96863:




       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 36 and therefore denies them.

       37.     Shortcode 96863 is a shortcode owned and managed by Nations Info as is seen on

the website RentBeforeOwning.com:




       ANSWER: Nations Info admits that it owns the shortcode 96863. Nations Info denies the

remaining allegations in paragraph 37.




                                                13
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 14 of 26




          Connection #3 – Connecting ViewForeclosureHomes.com to Nations Info

       38.     When     a    consumer      clicks    on   “FREE      Credit   Score”   on   the

ViewForeclosureHomes.com website, the consumer is forwarded to UltraForeclosures.com. As

per the above, UltraForeclosures.com uses Shortcode 96863, which is owned by Nations Corp.,

and UltraForeclosures.com is a clone website of RentBeforeOwning.com, a site owned and

managed by Nations Corp.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 38 and therefore denies them.

       39.     In addition, UltraForeclosures.com leads consumers with a direct link to

RealtyStore.com, another website owned/controlled by Nations Info:




                                                14
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 15 of 26




       ANSWER: Nations Info admits that it owns and controls RealtyStore.com and denies the

remaining allegations of Paragraph 39.

       40.     On March 24, 2019 at 10:00 AM, Schultz received a second autodialed text

message on her cellular phone from, or on behalf of, Nations Info, this time supposedly from the

phone number 833-869-4183:




       ANSWER:        Nations Info denies that it called 833-869-4183.          Nations Info lacks

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 40 and therefore denies them.

       41.     Clicking       on       furnished4clsdhomes.pw          routes      directly      to

https://eaze-listings.com/img/?aff_id=10&source=ED-CVSeeps-1-4-5:




       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 41 and therefore denies them.




                                                15
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 16 of 26




       42.     At the eaze-listings.com domain, the consumer is provided with a short survey

regarding rent-to-own properties. When the survey is completed, the consumer is taken directly

to ViewForeclosureHomes.com—just like the first text message.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 42 and therefore denies them.

       43.     Plaintiff has never had a relationship with Nations Info and has never provided

Nations Info express written consent to contact her.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 43 and therefore denies them.

       44.     Plaintiff Schultz was not looking for a rental property or rent-to-own opportunity

at the time she was called.

       ANSWER: Nations Info lacks knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph 44 and therefore denies them.

       45.     The unauthorized text messages sent by Nations Info, as alleged herein, have

harmed Plaintiff in the form of annoyance, nuisance, and invasions of privacy. They have also

disturbed Schultz’s use and enjoyment of her cellular phone, in addition to the wear and tear on

the phones’ hardware (including the phones’ battery) and the consumption of memory on the

phone. Text messages ring or vibrate alerting the phone user of their receipt. These messages

interfere with and interrupt a user’s experience, resulting in further annoyance and invasions of

privacy.

       ANSWER: Nations Info denies the allegations in Paragraph 45.




                                                16
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 17 of 26




        46.     In addition, Defendant violated the DNC by sending two solicitation text messages

within a 1-year period to Plaintiff’s phone number, which had been registered on the Do Not Call

registry for at least 30 days.

        ANSWER: Nations Info denies the allegations in Paragraph 46.

        47.     Seeking redress for these injuries, Schultz, on behalf of herself and two Classes of

similarly situated individuals, brings suit under the TCPA which prohibits unsolicited autodialed

text messages to cellular telephones, including solicitation text messages to a phone number

protected by the DNC.

        ANSWER: To the extent Paragraph 47 states a legal conclusion, no answer is required.

To the extent an answer is required, Nations Info denies the allegations in Paragraph 47.

                                     CLASS ALLEGATIONS

                 Class Treatment is Appropriate for Plaintiff’s TCPA Claims

        48.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2) and

Rule 23(b)(3) on behalf of herself and all others similarly situated and seeks certification of the

following Classes:

        Autodialed No Consent Class: All persons in the United States who from four
        years prior to the filing of this action through class certification (1) Defendant (or
        an agent acting on behalf of Defendant) placed text message calls, (2) to the
        person’s cellular telephone number, (3) using the text messaging platform
        Defendant used to place text message calls to Plaintiff, (4) for whom Defendant
        claims it obtained prior express consent in the same manner as Defendant claims it
        supposedly obtained prior express consent to text message Plaintiff.

        Do Not Call Registry Class: All persons in the United States who from four years
        prior to the filing of this action through class certification (1) Defendant (or an agent
        acting on behalf of Defendant) texted more than one time; (2) within any 12-month
        period (3) where the person’s telephone number had been listed on the DNC for at
        least thirty days; (4) for the same reason that Defendant texted Plaintiff; and (5) for
        whom Defendant claims it obtained prior express consent in the same manner as
        Defendant claims it supposedly obtained prior express consent to text message
        Plaintiff.


                                                   17
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 18 of 26




        ANSWER: Nations Info denies the allegations in Paragraph 48 and denies that any class

is certifiable in this action.

        49.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its subsidiaries,

parents, successors, predecessors, and any entity in which Defendant or its parents have a

controlling interest and their current or former employees, officers and directors; (3) Plaintiff’s

attorneys; (4) persons who properly execute and file a timely request for exclusion from the

Classes; (5) the legal representatives, successors or assigns of any such excluded persons; and (6)

persons whose claims against Defendant have been fully and finally adjudicated and/or released.

Plaintiff anticipates the need to amend the Class definition following appropriate discovery.

        ANSWER: Nations Info denies the allegations in Paragraph 49 and denies that any class

is certifiable in this action.

        50.     Numerosity: On information and belief, there are hundreds if not thousands of

members of the Classes such that joinder of all members is impracticable.

        ANSWER: Nations Info denies the allegations in Paragraph 50 and denies that any class

is certifiable in this action.

        51.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

        (a)     whether Defendant used an automatic telephone dialing system to send text
                messages to Plaintiff and the members of the Autodialed No Consent Class;

        (b)     whether Defendant sent unsolicited text messages to phone numbers registered on
                the DNC;

        (c)     whether Defendant’s conduct constitutes a violation of the TCPA;

                                                 18
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 19 of 26




        (d)     whether Defendant’s system is an ATDS, and

        (e)     whether members of the Classes are entitled to treble damages based on the
                willfulness of Defendant’s conduct.

        ANSWER: Nations Info denies the allegations in Paragraph 51 and denies that any class

is certifiable in this action.

        52.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes and have the financial resources to do so.

Neither Plaintiff nor her counsel has any interest adverse to the Classes.

        ANSWER: Nations Info denies the allegations in Paragraph 52 and denies that any class

is certifiable in this action.

        53.     This class action is also appropriate for certification because Defendant has acted

or refused to act on grounds generally applicable to the Classes and as a whole thereby requiring

the Court’s imposition of uniform relief to ensure compatible standards of conduct toward the

members of the Classes and making final class-wide injunctive relief appropriate. Defendant’s

business practices apply to and affect the members of the Classes uniformly, and Plaintiff’s

challenge of those practices hinges on Defendant’s conduct with respect to the Classes, not on

facts or law applicable only to Plaintiff. Additionally, the damages suffered by individual

members of the Classes will likely be small relative to the burden and expense of individual

prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it would be

virtually impossible for the members of the Classes to obtain effective relief from Defendant’s




                                                19
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 20 of 26




misconduct on an individual basis. A class action provides the benefits of single adjudication,

economies of scale, and comprehensive supervision by a single court.

        ANSWER: Nations Info denies the allegations in Paragraph 53 and denies that any class

is certifiable in this action.

                                  FIRST CAUSE OF ACTION

                              Telephone Consumer Protection Act
                             (Violations of 47 U.S.C. § 227, et. seq.)
                    (On Behalf of Plaintiff and the Autodial No Consent Class)

        54.      Plaintiff repeats and realleges paragraphs 1 through 52 of this Complaint and

incorporates them by reference.

        ANSWER: Nations Info incorporates its answers to the foregoing allegations as if fully

set forth herein.

        55.      Defendant and/or its agents sent unwanted solicitation text messages to cellular

telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent

Class using an autodialer.

        ANSWER: Nations Info denies the allegations in Paragraph 55.

        56.      These solicitation text messages were sent en masse without the consent of the

Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation

text messages.

        ANSWER: Nations Info denies the allegations in Paragraph 56.

        57.      The text messages were sent using an automatic telephone dialing system

(“ATDS”). Defendant used technology that had the capacity to randomly generate and store

numbers and dial them from a pre-loaded list. The equipment shared characteristics of a predictive

dialer and allowed for the sending of text messages en masse without sufficient human



                                                20
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 21 of 26




intervention.   Further discovery is needed regarding Defendant’s system as only defendant

possesses such information.

        ANSWER: Nations Info denies the allegations in Paragraph 57.

        58.     Defendant failed to obtain prior express consent of any kind. There was no oral

consent, and Defendant failed to obtain any written consent required under the TCPA or otherwise.

        ANSWER: Nations Info denies the allegations in Paragraph 58.

        59.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are each

entitled to between $500 and $1,500 for each and every text message.

        ANSWER: Nations Info denies the allegations in Paragraph 59.

                                 SECOND CAUSE OF ACTION

                              Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227, et. seq.)
                    (On Behalf of Plaintiff and the Do Not Call Registry Class)

        60.     Plaintiff repeats and realleges the paragraphs 1 through 52 of this Complaint and

incorporates them by reference.

        ANSWER: Nations Info incorporates its answers to the foregoing allegations as if fully

set forth herein.

        61.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons who

do not wish to receive telephone solicitations that is maintained by the federal government.”

        ANSWER: To the extent Paragraph 61 states a legal conclusion, no answer is required.

To the extent an answer is required, Nations Info denies the allegations in Paragraph 61.



                                                21
       CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 22 of 26




       62.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”

       ANSWER: To the extent Paragraph 62 states a legal conclusion, no answer is required.

To the extent an answer is required, Nations Info denies the allegations in Paragraph 62.

       63.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

call for telemarketing purposes to a residential telephone subscriber unless such person or entity

has instituted procedures for maintaining a list of persons who request not to receive telemarketing

calls made by or on behalf of that person or entity.”

       ANSWER: To the extent Paragraph 63 states a legal conclusion, no answer is required.

To the extent an answer is required, Nations Info denies the allegations in Paragraph 63.

       64.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       ANSWER: To the extent Paragraph 64 states a legal conclusion, no answer is required.

To the extent an answer is required, Nations Info denies the allegations in Paragraph 64.

       65.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

by the federal government, for at least 30 days.



                                                   22
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 23 of 26




        ANSWER: Nations Info denies the allegations in Paragraph 65.

        66.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one phone call/text message in a 12-month period by or on

behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual

damages and are entitled to between $500 and $1,500 per violation.

        ANSWER: Nations Info denies the allegations in Paragraph 66.

                                  AFFIRMATIVE DEFENSES

        Nations Info asserts the following defenses. By setting forth these affirmative defenses,

Nations Info does not assume any burden of proof as to any fact issue or other element of any

cause of action that properly belongs to Plaintiff. Nations Info reserves the right to supplement,

amend, or modify these defenses, as appropriate, based on information obtained during the course

of the litigation.

        1.      Acts of third parties. All or part of the damages alleged in the Complaint, if any,

were caused by the acts or omissions of other persons or entities for whose conduct Nations Info

is not legally responsible.

        2.      No agency. Plaintiff’s claims fail, in whole or in part, because Plaintiff has not

pleaded any facts plausibly supporting a principle-agent relationship between Nations Info and

any marketing company or any other entity.

        3.      Statutory defenses in the TCPA. Nations Info is entitled to each and every

defense or limitation of liability set forth in the Telephone Consumer Protection Act and set forth

in regulations promulgated under the TCPA.

        4.      Failure to state a claim. The Complaint fails to state a claim against Nations Info,

in whole or in part, upon which relief can be granted.
                                                 23
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 24 of 26




       5.      No personal jurisdiction. The Court lacks personal jurisdiction over Nations Info

because Nations Info is not at home in this forum and Nations Info did not take any relevant action

purposefully directed at Plaintiff in this forum.

       6.      Lack of injury. Plaintiff’s claims fail, in whole or in part, because he has not

sustained any cognizable injury or damages.

       7.      Lack of causation. Nations Info was not the direct or proximate cause of Plaintiff’s

alleged damages.

       8.      Consent, waiver, estoppel, ratification, acquiescence, and voluntary action.

Plaintiff’s claims fail, in whole or in part, under the doctrines of consent, waiver, estoppel,

ratification, acquiescence, and due to her voluntary action, including without limitation because

Plaintiff was aware of, ratified, consented to, or benefited from the conduct of which she now

complains.

       9.      Failure to mitigate. Plaintiff failed to mitigate her alleged damages.

       10.     Adequate remedy at law. Plaintiff’s claims for equitable relief fail because

Plaintiff has an adequate remedy at law.

       11.     Statute of limitations. Plaintiff’s claims are barred by the applicable statutes of

limitations.

       12.     Set-off. Any relief granted to Plaintiff, which Nations Info disputes, must be set-

off by the amounts that has been refunded to any Plaintiff or putative class member or by any

amount that a Plaintiff or putative class member owes Nations Info or its subsidiaries.

       13.     Compliance. Plaintiff’s claims fail, in whole or in part, because Nations Info

complied with applicable federal statutes and regulations.




                                                    24
        CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 25 of 26




        14.       No attorneys’ fees. Plaintiff cannot establish facts sufficient to support his claim

for attorneys’ fees, and Plaintiff is not entitled to recover attorneys’ fees in this action.

        15.       Standing. Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf

of members of the putative class, are barred in whole or in part because Plaintiff and the putative

class members lack standing to assert the alleged claims.

        16.       Good Faith. At all relevant times, Nations Info acted in good faith and with due

diligence.

        17.       No personal jurisdiction over absent class members. The court lacks personal

jurisdiction over any claims on behalf of absent members of the putative class.

        18.       Improper class allegations. The Complaint has failed to set forth plausible

allegations that satisfy the prerequisites for class certification, including without limitation because

the claims by Plaintiff are neither common to nor typical of the claims, if any, by members of the

putative class, because the putative class is not definite and ascertainable, and because interests of

certain members of the putative class are in conflict with the interests of other members of the

putative class.

        19.       Arbitration. Some or all of those alleged to be members of the putative class may

not prosecute their claims in this Court to the extent those claims are subject to mandatory

contractual arbitration.

        20.       Due Process. Awarding Plaintiff or putative class members the relief sought would

violate Nation Info’s right to due process under the United States Constitution. See BMW of N.

Am., Inc. v. Gore, 517 U.S. 559, 580 (1996).

        21.       First Amendment. As applied, the TCPA violates the First Amendment of the

United States Constitution.



                                                   25
         CASE 0:19-cv-02813-DWF-DTS Doc. 20 Filed 02/14/20 Page 26 of 26




                                    JURY TRIAL DEMANDED

        Defendant Nations Info Corp., pursuant to Fed. R. Civ. P. 38, hereby demands a trial by

jury in this matter of all issues triable of right by a jury.

                            NATION INFO’S PRAYER FOR RELIEF

        Nations Info respectfully requests that this Court:

        A.      Enter judgment in Nation Info’s favor and against Plaintiff;

        B.      Deny certification of a class;

        C.      Dismiss all claims by Plaintiff with prejudice;

        D.      Award Nations Info its costs;

        E.      Award Nations Info its attorneys’ fees to the extent permitted by law; and

        F.      Grant Nations Info such further relief as the Court deems just and proper.


Dated: February 14, 2020                                        s/Thomas H. Boyd
                                                                Thomas H. Boyd, #0200517
                                                                Kyle R. Kroll, #0398433
                                                                WINTHROP & WEINSTINE, P.A.
                                                                225 South Sixth Street
                                                                Suite 3500
                                                                Minneapolis, Minnesota 55402
                                                                (612) 604-6400
                                                                tboyd@winthrop.com
                                                                kkroll@winthrop.com

                                                                and

                                                                Jaime Drozd Allen (pro hac vice
                                                                pending)
                                                                DAVIS WRIGHT TREMAINE LLP
                                                                920 Fifth Avenue
                                                                Suite 3300
                                                                Seattle, Washington 98104-1610

                                                                Attorneys for Defendant Nations
                                                                Info Corp.
18721890v1



                                                    26
